
	
		II
		111th CONGRESS
		1st Session
		S. 636
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Thune (for himself,
			 Mr. Tester, and Mr. Chambliss) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to conform the definition of
		  renewable biomass to the definition given the term in the Farm Security and
		  Rural Investment Act of 2002.
	
	
		1.Definition of renewable
			 biomassSection 211(o)(1) of
			 the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended by striking subparagraph
			 (I) and inserting the following:
			
				(I)Renewable biomassThe term renewable biomass
				means—
					(i)materials,
				pre-commercial thin­nings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
						(I)are byproducts of
				preventive treatments that are removed—
							(aa)to
				reduce hazardous fuels;
							(bb)to
				reduce or contain disease or insect infestation; or
							(cc)to
				restore ecosystem health;
							(II)would not
				otherwise be used for higher-value products; and
						(III)are harvested
				in accordance with—
							(aa)applicable law
				and land management plans; and
							(bb)the requirements
				for—
								(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
								(BB)large-tree
				retention of subsection (f) of that section; or
								(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
						(I)renewable plant
				material, including—
							(aa)feed
				grains;
							(bb)other
				agricultural commodities;
							(cc)other plants and
				trees; and
							(dd)algae;
				and
							(II)waste material,
				including—
							(aa)crop
				residue;
							(bb)other vegetative
				waste material (including wood waste and wood residues);
							(cc)animal waste and
				byproducts (including fats, oils, greases, and manure); and
							(dd)food waste and
				yard
				waste.
							.
		
